                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

MARC WALL and TONYA WALL,                             )
                                                      )
       Plaintiffs,                                    )
                                                      )
       v.                                             )       CAUSE NO.: 1:17-CV-34-TLS
                                                      )
SPEEDWAY, LLC,                                        )
                                                      )
       Defendant.                                     )

                                     OPINION AND ORDER

       This matter is before the Court on the Defendant’s, Speedway, LLC, Motion in Limine

[ECF No. 27], filed on November 27, 2018.

       Federal Rule of Evidence 104 mandates that the Court decide any preliminary question

regarding the admissibility of evidence. Motions in Limine to exclude evidence prior to trial are

subject to a rigorous standard of review by the trial court. Courts may bar evidence in limine

“only when evidence is clearly inadmissible on all potential grounds.” Dartey v. Ford Motor Co.,

104 F. Supp.2d 1017, 1020 (N.D. Ind. 2000) (quoting Hawthorne Partners v. AT&T Techs., 831

F. Supp. 1398, 1400 (N.D. Ill. 1993)). If evidence does not meet this standard, “evidentiary

rulings should be deferred until trial so that questions of foundation, relevancy, and potential

prejudice may be resolved in proper context.” Id. (quoting Hawthorne, 831 F. Supp. at 1400).

Often, the “better practice is to deal with questions of admissibility of evidence as they arise,

presenting the issues in a specific context, rather than excluding broad categories of evidence

prior to trial.” United States v. Phillips, No. 1:12-CR-872, 2014 U.S. Dist. LEXIS 79916 *5-6

(N.D. Ill. June 12, 2014) (internal quotations omitted).
       A court’s rulings in limine are preliminary in nature and subject to change. In this Order

the Court is not making final determination on the admissibility of evidence. The Court reserves

the right to change these rulings during the trial should the Court find that the evidence or

arguments at trial justify such change.

       The Defendant filed the instant Motion in Limine seeking to exclude, “Any testimony or

opinion that when plaintiff reported the incident to representatives of Speeedway, they were

unconcerned, uncooperative or uncaring.” (Mot. in Lim,. at 1.) On December 3, 2018, during the

Final Pre-Trial Conference [ECF No. 28], the Plaintiffs noted that they had no objection to the

Defendant’s Motion.

       Accordingly, the Court hereby GRANTS the Defendant’s Motion in Limine [ECF No.

27].


       SO ORDERED on December 4, 2018.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 2
